                            UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    RAUL MENDEZ,                                     Case No. 1:19-cv-00092-DCN

                         Plaintiff,
         vs.                                         MEMORANDUM DECISION AND
                                                     ORDER
    MOONRIDGE NEIGHBOORHOOD
    ASSOCIATION, INC.,
    DEVELOPMENT SERVICES, INC.,
    SHELLI DAYLONG, STEPHANIE
    CHAMBERLAIN, SHURI URQUIDI,
    and any other agents and employees of
    DEVELOPMENT SERVICES, INC.,
    JOHN HOXSEY as an individual and
    any other past and present board
    members of the MOONRIDGE
    NEIGHBORHOOD ASSOCIATION,
    INC.,

                         Defendants.


                                       I. INTRODUCTION

        Pending before the Court are Defendants’ Motion to Dismiss (Dkt. 3), Moonridge

Neighborhood Association, Inc.’s (“Moonridge”) Motion to Dismiss (Dkt. 12), and Raul

Mendez’s Motion for Default Judgment (Dkt. 18).1 Having reviewed the record and briefs,

the Court finds that the facts and legal arguments are adequately presented. Accordingly,


1
  “Defendants” refers collectively to all defendants, including Moonridge. In addition to the Motion to
Dismiss filed by all Defendants, Moonridge filed a separate Motion to dismiss. Counsel for Moonridge
stated this second motion was filed out of an abundance of caution after Mendez served Moonridge
because one of the bases for Defendants’ motion was Mendez’s failure to serve process. As the Court will
explain, it is unnecessary to address whether this was proper.


MEMORANDUM DECISION AND ORDER - 1
the Court finds that the decisional process would not be significantly aided by oral

argument, the Court will decide the motions without oral argument. Dist. Idaho Loc. Civ.

R. 7.1(d)(1)(B). Based on the following, the Court finds good cause to GRANT

Defendants’ and Moonridge’s Motions to Dismiss and DENY Mendez’s Motion for

Default Judgment.

                                        II. BACKGROUND

        Mendez apparently resides in a subdivision which is included in a Homeowners’

Association (“HOA”) run by Moonridge.2 Residents of the Moonridge HOA are assessed

an annual fee, which is a fairly common characteristic of an HOA. This fee, for Mendez,

was $175 annually.3

        Mendez questioned whether the amount of this fee was necessary, and in January

2018, he made numerous, extensive inquires to Moonridge and Development Services, Inc.

(“DSI”)—a company that allegedly manages the Moonridge HOA—about the financial

information relating to his subdivision. For example, Mendez wanted to know with

particular specificity what Moonridge did with his $175. He also requested to know if there

was an annual surplus of funds and what those funds were used for. In short, it appears that

Mendez unilaterally shouldered the responsibility of holding Moonridge accountable for



2
  Mendez does not directly allege that he is a part of the Moonridge HOA, nor does he state when he moved
into the residence located within the Moonridge HOA. However, a plain reading of the Complaint implies
that Mendez, during all relevant times, was a resident living in a subdivision overseen by Moonridge, and
the Court will construe the pleadings this way. See Resnick v. Hayes, 213 F.3d 443,447 (9th Cir. 2000)
(stating that courts should liberally construe pro se pleadings).
3
  Neither the Complaint, nor the briefing state whether this was the same fee charged to other residents or
if this fee had been raised or lowered since Mendez began to reside in the subdivision.


MEMORANDUM DECISION AND ORDER - 2
how it handled its finances.

          Mendez’s inquiries continued for some months. Moonridge and DSI attempted to

answer Mendez’s questions by informing him that the Moonridge Board of Trustees was

made up of volunteers, that DSI managed the day-to-day operations of Moonridge and were

compensated for their work, and that the $175 fee was necessary to care for the many

common areas in the community. These answers, however, did not satisfy Mendez. On

April 10, 2018, Mendez informed Moonridge and DSI that he would not pay his annual fee

until he knew exactly how the money was being utilized. Moonridge, however, continued

to assess Mendez his fees.

          In August 2018, Mendez received two demand letters seeking payment of his fees,

one from DSI and one from Kimbell Gourley, an attorney Moonridge allegedly hired.4

Mendez still refused to pay the fees, and on October 18, 2018, DSI recorded a lien against

Mendez’s property. Then, on January 25, 2019, Moonridge filed a small claim action in

Ada County for the collection of fees and assessments against Mendez. The only parties

named in the small claims action were Moonridge as the plaintiff and Mendez as the

defendant. Dkt. 1-1, at 1–4.

          Mendez then removed the small claim case to federal court on March 18, 2019, by

filing a Notice of Removal and Counterclaim (“Notice”). Mendez counterclaims for

violation of the Fair Debt Collection Practices Act (“FDCPA”), breach of the implied

covenant of good faith and fair dealing, breach of contract, unjust enrichment, and



4
    At no time has Gourley been named as a defendant in this case.


MEMORANDUM DECISION AND ORDER - 3
intentional infliction of emotional distress. In his Notice, Mendez also added DSI, Shelli

Daylong, Stephanie Chamberlain, Shuri Urquidi, John Hoxsey, and the other unnamed

defendants as parties to the case caption and asserted his claims against them as well. He

alleges that this Court has jurisdiction under 28 U.S.C. § 1331 due to his FDCPA claim,

and that the Court has supplemental jurisdiction over all the other claims as they are derived

from the same nucleus of operative fact, to wit: Moonridge’s attempts to collect fees and

fines from Mendez.

       Defendants filed a Motion to Dismiss under Rules 12(b)(1), 12(b)(6), and 4(m) of

the Federal Rules of Civil Procedure on August 12, 2019, alleging that Moonridge is not

subject to the provisions of the FDCPA because they do not qualify as a debt collector, and

that, as of that date, Mendez had failed to serve any of the defendants. Dkt. 3. Moonridge

was subsequently served on September 10, 2019, and Moonridge filed a second motion to

dismiss, essentially arguing the same points it did in its first motion. Mendez timely

responded to both of these motions, and filed a motion for default judgment on October 16,

2019. Dkt. 18.

                                III. LEGAL STANDARD

A. Jurisdiction

       Federal courts are courts of limited jurisdiction. For a federal court to exercise

jurisdiction over a case, that case must involve a federal question under 28 U.S.C. § 1331

or must meet the diversity requirements under 28 U.S.C. § 1332. A case involves a federal

question if the action “aris[es] under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. Diversity jurisdiction requires the action to be between citizens


MEMORANDUM DECISION AND ORDER - 4
of different states and the amount in controversy must exceed the sum or value of $75,000.

Id. at § 1332(a). Further, it is the party asserting federal jurisdiction that must prove the

case is properly in federal court. McNutt v. General Motors Acceptance Corp., 298 U.S.

178, 189 (1936).

       Under federal question jurisdiction, the “‘well-pleaded complaint rule’ . . . provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393

(1987). It is the complaint only, not the answer to the complaint, that courts must look to

in order to determine if the case arises under federal law. Holmes Group, Inc. v. Vornado

Air Circulation Sys., Inc., 535 U.S. 826, 830 (2002) (“Moreover, we have declined to adopt

proposals that the answer as well as the complaint . . . be consulted before a determination

[is] made whether the case ‘arises under’ federal law.” (internal quotations and citations

omitted)). Similarly, “a counterclaim—which appears as part of the defendant’s answer,

not as part of the plaintiff’s complaint—cannot serve as the basis for ‘arising under’

jurisdiction.” Id. at 831. The “well-pleaded-complaint rule” also applies to removal actions.

Id. (holding that removal based on allegations in a counterclaim was improper);

Caterpillar, 482 U.S. at 392 (“Only state-court actions that originally could have been filed

in federal court may be removed to federal court by the defendant.”).

       Federal Rule of Civil Procedure 12(h)(3) states “[i]f the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3) “When jurisdiction may not exist . . . the court must raise the issue.” Washington

Local Lodge No. 104 of Int'l Bhd. of Boilermakers, AFL-CIO v. Int'l Bhd. of Boilermakers,


MEMORANDUM DECISION AND ORDER - 5
Iron Ship Builders, Blacksmiths, Forgers & Helpers, AFL-CIO, 621 F.2d 1032, 1033 (9th

Cir. 1980) (emphasis added).

B. Rule 4(m)

       Rule 4 of the Federal Rules of Civil Procedure governs service of process. Pursuant

to Rule 4(m), it is a plaintiff’s duty to serve each defendant in the case within 90 days after

filing the complaint or request a waiver or service under Rule 4(d). Fed. R. Civ. P. 4(m).

This duty is not relieved simply because a case is removed from state to federal court. 28

U.S.C. § 1448. Whether service is perfected before or after removal, it is important that

“all defendants are apprised of the pendency of the action in federal court and are afforded

an opportunity to present their objections, so as to meet the requirements of due process.”

Whidbee v. Pierce County, 857 F.3d 1019, 1023 (9th Cir. 2017).

                                        IV. DISCUSSION

       This case is plagued by a number of procedural errors. For example, Mendez failed

to timely serve any Defendant in this case.5 Further, Mendez has failed to properly join

DSI, Shelli Daylong, Stephanie Chamberlain, Shuri Urquidi, John Hoxsey, and the other

unnamed defendants as proper parties by filing a third-party complaint pursuant to Rule 14

of the Federal Rules of Civil Procedure; instead, he simply added their names to the case

caption in his Notice. McGee v Seagraves, 2006 WL 2014142, at *2 (E.D. Cal. July 17,

2006) (holding that is was improper for the defendant to name additional parties in their

petition for removal without filing a third-party complaint). “[O]ne can only remove parties


5
 Moonridge is the only party that Mendez has served. Service occurred 176 days after removal, which far
exceeds the 90 days allotted by Rule 4(m).


MEMORANDUM DECISION AND ORDER - 6
to federal court if they were parties in the removed action.” Id.

       But the Court cannot address these procedural issues, along with the substantive

problems of Mendez’s removal, here because the Court does not have jurisdiction over this

case. Here, Moonridge filed a small claims action in state court. This is the complaint that

must contain a federal question for this Court to have jurisdiction. However, nowhere on

the face of that complaint is there any reference to any federal law. Further, Moonridge’s

claims are for fees and fines Mendez owes to it and are not based on federal law. And even

though Mendez includes a counterclaim for a violation of the FDCPA, the Court cannot

consider the allegations in a counterclaim for jurisdictional purposes under the well-

pleaded complaint rule. Holmes, 535 U.S. at 832. (“[W]e decline to transform the

longstanding well-pleaded complaint rule into the “well-pleaded-complaint-or-

counterclaim rule.”).

       In sum, this case involves a HOA attempting to collect a relatively minor amount of

fees in small claims court. Because the HOA’s claims do not involve a federal question,

the Court does not have jurisdiction to hear the claims.6 Further, Mendez’s counterclaims

cannot supply this Court with jurisdiction. As such, the Court has no authority to hear this

case or make any substantive rulings on any of the pending motions. Without authority to

make judgments in this case, the Court must remand it. 28 U.S.C. § 1447(c) (“If at any

time before final judgment it appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.”)


6
  Diversity jurisdiction is also absent here, as there is no diversity of citizenship and the amount in
controversy is far below $75,000. See 28 U.S.C. § 1332.


MEMORANDUM DECISION AND ORDER - 7
                                  V. ORDER

IT IS HEREBY ORDERED THAT:

    1. This case is REMANDED to the Fourth Judicial District of the State of Idaho,

       in and for the County of Ada (Small Claims Department), Case No. CV01-19-

       01649.

    2. All pending motions are deemed MOOT.

    3. This case is closed.


                                            DATED: December 11, 2019


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
